Citation Nr: 0405013	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  96-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a left arm disorder.

The Board remanded the claim in September 2000.  The Board 
finds that additional development is needed before this claim 
may be adjudicated.  The Board notes that a claim for service 
connection for a left shoulder disability was remanded with 
the current claim in the September 2000 remand.  Service 
connection for left shoulder rotator cuff tendonitis was 
granted in an April 2001 decision.  Accordingly, that claim 
is no longer before the Board.  The current claim is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on her part.


REMAND

Service medical records indicate that the veteran complained 
of pain in her left arm in September 1995.  She noted that 
she had been experiencing the pain for three days.  The 
diagnosis was possible stress fracture.  No x-ray reports 
were included in the veteran's service medical records.  The 
veteran also complained of pain in her left shoulder, 
extending into her left arm and hand, in November and 
December 1995.  No separation examination was included in the 
veteran's service medical records.

A January 1997 VA treatment note reported complaints of pain 
in the veteran's left arm and hand.  In a February 1998 VA 
examination report, the veteran complained of intermittent 
pain in her left biceps and forearm.  The veteran reported 
mild tenderness to palpation in the left biceps and forearm.  
The examiner indicated that there was currently chronic 
intermittent muscle pain in the left shoulder and forearm, 
with no evidence of current bursitis, tendonitis, or 
arthritis.

An October 2000 VA examination report included an evaluation 
of the veteran's left shoulder disability, but beyond 
referring to the veteran's complaints regarding her left arm, 
did not offer any specific diagnosis or comments regarding 
any claimed left arm disorder.  An October 2000 VA x-ray 
report, completed in conjunction with the VA examination, 
noted an old, non-united fracture of the left scaphoid that 
was present.

A January 2001 VA x-ray report noted that a follow-up x-ray 
was requested.  The x-rays of the left wrist were interpreted 
as showing a normal left wrist.

A July 2001 VA examination report noted that the veteran had 
diffuse joint complaints of uncertain etiology.

A December 2001 VA treatment note indicated a diagnosis of 
mild carpal tunnel syndrome, but did not specify which wrist 
was affected.

A January 2002 VA treatment reported that the veteran 
reported pain and numbness in both hands and arms.  The 
physician noted that the diagnosis was unclear secondary to 
multiple disassociated symptoms having been reported.

A February 2003 VA examination report evaluated the veteran's 
shoulder, but did not offer a diagnosis or comment regarding 
her claimed left arm disability.

The Board finds that, based on the evidence of record, a VA 
examination is required in order to determine whether the 
veteran has any currently ascertainable left arm disorder, 
which may be related to service.



Accordingly, the claim is REMANDED for the following:


1.  The veteran should be afforded a VA 
examination to appropriate to determining 
the nature and etiology of any current 
left arm disorder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed left 
arm disorder had its origins in, or is 
otherwise related to, service.  If there 
is no current chronic disability 
associated with the left arm, it should 
be specifically stated.  It is also 
requested that the examiner offer 
accompanying reasoning for the expressed 
opinions and/or conclusions.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should take any steps 
necessary to insure compliance with the 
duty to notify the veteran under the 
VCAA.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



